Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on parent application 16845673 filed on 4/10/2020.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 20110284954 A1 – hereinafter Hsieh). 
Regarding Claim 1, Hsieh teaches a method of manufacturing a semiconductor device (see the entire document; annotated Fig. 5; specifically, [0033], and as cited below), comprising:

    PNG
    media_image1.png
    383
    362
    media_image1.png
    Greyscale

Hsieh – Annotated Fig. 5
providing a substrate ({500, 502}; annotated Fig. 5; “semiconductor substrate 500” – [0033]; [0033] – “an N epitaxial layer 502 onto an N+ semiconductor substrate 500”); 
forming a word line ({530, 518, 522_1, 522_2} – [0033] – “metal 530”; “518 composed of Ti”; “contact metal plugs 522”. Note: The specification in para. [0043] states “The word line 174 is made of conductive material”.) in the substrate ({500, 502}) and comprising a base ({530, 518} – since 530 & 518 are metals – see [0033]) and a pair of legs ({522_1, 522_2} – 522_1 and 522_2 are also metals – [0033]) connected to the base ({530, 518} – shown in annotated Fig. 5); 
forming a plurality of first impurity regions (512; “n+ source regions 512” – [0033]) in the substrate ({500, 502}) and on either side of the word line (512 regions on either side of 522_1 and 522_2); and 
forming an isolation film (508 – “an insulating layer 508” – [0033]) in the substrate ({500, 502}), wherein the word line ({530, 518, 522_1, 522_2}) is surrounded by the isolation film (508 surrounds 522_1 and 522_2 which are part of ({530, 518, 522_1, 522_2})).
Regarding Claim 2, Hsieh teaches the method of claim 1, further comprising: forming a second impurity region (515 – “p* tilt-angle implanted body dopant regions 515” – [0033]) in the substrate ({500, 502}) and between the legs of the word line ({522_1, 522_2} – as shown in annotated Fig. 5).

Regarding Claim 13, Hsieh teaches a method of manufacturing a semiconductor device (see the entire document; Figs. 7A-7E; specifically, [0035]-[0036], and as cited below), comprising:
 	providing a patterned mask having a plurality of openings on a substrate ([0035] – “In FIG. 7A, an N doped epitaxial layer 402 is grown on an N+ semiconductor substrate 400, then, after a thick oxide deposition along top surface of the N epitaxial layer 402, a trench mask (not shown) is applied, which is then conventional exposed and patterned to leave mask portions. The patterned mask portions define the gate trenches 410a for the trench MOSFET and gate trenches 410' for the trench Schottky rectifier, which are dry oxide etched and dry silicon etched through mask opening to a certain depth”); 
etching the substrate through the openings to form an etched substrate ([0035] – “which are dry oxide etched and dry silicon etched through mask opening to a certain depth”) and a trench in the etched substrate ([0035] – “gate trenches 410' for the trench Schottky rectifier, which are dry oxide etched and dry silicon etched through mask opening to a certain depth”), wherein the etched substrate comprises a protrusion (protrusions of the etched substrate are between trenches 410a’ as shown in Fig. 7A); 
introducing dopants having a first conductivity type in the etched substrate ([0036] – Fig. 7C; “Ion Implantation is applied to form n+ source regions 412 using a source mask followed by an n+ diffusion step for the n+ source regions drive in”) and on either side of the trench to form a plurality of first impurity regions (412 is located on either side of trenches as seen in Fig. 7C); 
forming an isolation film (414) in the trench (- Fig. 7C – [0036] – “a gate oxide 414 is formed on the front surface of the N epitaxial layer 402 and inner surface of the gate trenches 410a and 410a'” – which is in each trench); and 
depositing a conductive material (410) on the isolation film ([0036] – “Next, all the gate trenches are filled with conductive material, for example, a doped poly-silicon layer, to form a plurality of first type trenched gates 410 for the trench MOSFET”).
Regarding Claim 14, Hsieh teaches the method of claim 13, further comprising: introducing dopants having a second conductivity type (P type) in the protrusion of the etched substrate to form a second impurity region ([0036] – “an Ion Implantation is applied to form P body regions 404” – Note: Fig. 7C shows 404 is between trenches – that is in the protrusion region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 3-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Rahimo (US 20210202724 A1 – hereinafter Rahimo).
Regarding Claim 3, Hsieh teaches claim 2 from which claim 3 depends.
But, Hsieh does not expressly disclose wherein the second impurity region has a width that gradually increases at positions of increasing distance from the base of the word line.
However, in a related art, Rahimo teaches an impurity region has a width that gradually increases at positions of increasing distance from the base of the word line (Rahimo Fig. 7 shows a P-doped layer 18 between two legs of gate electrodes 11. Width of layer 18 increases at positions increasing distance from a base -  where legs 11 connect on the top – that is downward as shown in the annotated Fig. 7. See also [0086]-[0092]).

    PNG
    media_image2.png
    284
    458
    media_image2.png
    Greyscale

Rahimo Annotated Fig. 7
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an impurity region has a width that gradually increases at positions of increasing distance from the base of the word line as taught by Rahimo into Hsieh.
An ordinary artisan would have been motivated to integrate Rahimo structure into Hsieh structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a transistor characterized for a specific gate threshold voltage by varying the width of the impurity region as is well known in the art.
Regarding Claim 4, the combination of Hsieh and Rahimo teaches the method of claim 2, wherein sections of the isolation film attached to the legs of the word line are connected with each other (Hsieh Fig. 5 shows isolation region 508 between legs 522_1 and 522_2 is connected).
Regarding Claim 5, the combination of Hsieh and Rahimo teaches claim 2 from which claim 5 depends.
But, Hsieh does not expressly disclose wherein forming the isolation film comprises: forming a pair of curved sections attached to the legs of the word line; and forming a horizontal section sandwiched between the base of the word line and the second impurity region and connected to the curved sections.
However, Rahimo teaches wherein the isolation film comprises: a pair of curved sections attached to the legs of the word line; and a horizontal section sandwiched between the base of the word line and the second impurity region and connected to the curved sections (Rahimo shows in Fig. 7, isolation region {12, 12’} comprising a pair of curved sections -  that is curved 12’ encloses legs 11 and a horizontal section (12 – middle portion of 12) sandwiched between base of the wordline (that is, where legs 11 connect on the top) and the second impurity region 18 – also see [0088]-[0092]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an impurity region has a width that gradually increases at positions of increasing distance from the base of the word line as taught by Rahimo into Hsieh.
An ordinary artisan would have been motivated to integrate Rahimo structure into Hsieh structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a transistor with insulation region surrounding the gate electrodes in order to protect from shorting as is well known in the art.
Regarding Claim 6, the combination of Hsieh and Rahimo teaches the method of claim 2, wherein the substrate and the first impurity regions have the same conductivity type (Hsieh Fig. 5 shown substrate {500, 502} and first impurity regions 512 are N+ type), and the first impurity regions and the second impurity region have different conductivity types (second impurity region 515 is P type – [0033] – “p* tilt-angle implanted body dopant regions 515”).
Regarding Claim 9, Hsieh teaches claim 1 from which claim 9 depends.
But, Hsieh does not expressly disclose wherein the base and the legs of the word line are integrally formed.
However, in a related art, Rahimo teaches wherein the base and the legs of the word line are integrally formed (Rahimo – Fig. 7 shows the legs (11) and the base (where legs are connected on top) are integrally – that is formed of same layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the base and the legs of the word line are integrally formed as taught by Rahimo into Hsieh.
An ordinary artisan would have been motivated to integrate Rahimo structure into Hsieh structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a transistor by integrally forming the legs and the base of the wordline to reduce the processing steps that saves cost.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of  Rahimo and in further view of Basu et al. (US 20200075727 A1 – hereinafter Basu).
Regarding Claim 7, the combination of Hsieh and Rahimo teaches claim 6 from which claim 7 depends.
But, Hsieh does not expressly disclose the method of claim 6, wherein the substrate has a first doping concentration, and the first impurity regions have a second doping concentration greater than the first doping concentration.
However, in a related art, Basu teaches wherein the substrate has a first doping concentration, and the first impurity regions have a second doping concentration greater than the first doping concentration (Basu teaches in [0081] that a substrate having a lower doping concentration than a doping concentration of the source and drain region).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of wherein the substrate has a first doping concentration, and the first impurity regions have a second doping concentration greater than the first doping concentration as is taught by Basu into the combination of Hsieh and Rahimo.
An ordinary artisan would have been motivated to integrate Basu structure into the combination of Hsieh and Rahimo structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a transistor with the substrate having a different doping concentration than the doping concentration of the source/drain region to characterize the performance of the transistor as is well known in the art.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Zhou et al. (CN 107799570 A – hereinafter Zhou).
Regarding Claim 10, Hsieh teaches claim 1 from which claim 10 depends.
But, Hsieh does not expressly disclose forming a passivation layer in the substrate and capping the base of the word line.
However, it is well known in the art to form a passivation layer on a wordline (that is the gate) as is also taught by Zhou (Zhou Fig 14 shows a passivation layer 70 over a gate 60 – also see page 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate forming a passivation layer disposed in the substrate and capping the base of the word line as taught by Zhou into Hsieh.
An ordinary artisan would have been motivated to integrate Zhou structure into Hsieh structure in the manner set forth above for, at least, this integration will protect the wordline (gate) from any damage.
Regarding Claim 11, the combination of Hsieh and Zhou teaches claim 10 from which claim 11 depends.
But, Hsieh does not expressly disclose wherein the passivation layer is surrounded by the isolation film.
However, Zhou teaches wherein the passivation layer is surrounded by the isolation film (Zhou Fig. 14 shows the top surface of passivation layer 70 is covered by isolation layer 90 – also see page 9. Note: Applicant’s submitted drawing Fig. 14 shows isolation film 150 surrounds only a portion of the passivation 180. Therefore, Zhou teaches the claimed limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the passivation layer is surrounded by the isolation film as taught by Zhou into Hsieh.
An ordinary artisan would have been motivated to integrate Zhou structure into Hsieh structure in the manner set forth above for, at least, this integration will protect the wordline (gate) from any damage.
Regarding Claim 12, the combination of Hsieh and Zhou teaches claim 10 from which claim 12 depends.
But, Hsieh does not expressly disclose wherein the passivation layer contacts the first impurity regions.
However, Zhou teaches the passivation layer contacts the first impurity regions (Zhou shows in Fig. 14 the passivation layer 70 contacts impurity regions 42, 43).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the passivation layer contacts the first impurity regions as taught by Zhou into Hsieh.
An ordinary artisan would have been motivated to integrate Zhou structure into Hsieh structure in the manner set forth above for, at least, this integration will prevent any leakage from the impurity regions.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Huang et al. (US 20140134757 A1 – hereinafter Huang).
Regarding Claim 17, Hsieh teaches claim 13 from which claim 17 depends. Hsieh also teaches a patterned mask having plurality of openings (see [0035]).
But, Hsieh does not expressly disclose wherein the patterned mask, having a variation in thickness, comprises a plurality of first segments having a first thickness and at least one second segment between the first segments and having a second thickness less than the first thickness.
However, it is well known in the art to forming trenches with varying depths by having varying mark thickness as is also taught by Huang (Huang – Fig. 1B shows difference of thicknesses of mask 118A-118D that results in having trenches 120A-120D with varying depths as depicted in Fig. 1C. see [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming trenches with varying depths by having varying mark thickness as is also taught by Huang into Hsieh.
An ordinary artisan would have been motivated to integrate Huang structure into Hsieh structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate trench gate transistors with varying characteristics at different areas as is well known in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Zhou.
Regarding Claim 19, Hsieh teaches claim 13 from which claim 19 depends. 
But, Hsieh does not expressly disclose depositing a passivation layer to cap the word line.
However, it is well known in the art to form a passivation layer on a wordline (that is the gate) as is also taught by Zhou (Zhou Fig 14 shows a passivation layer 70 over a gate 60 – also see page 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate forming a passivation layer disposed in the substrate and capping the base of the word line as taught by Zhou into Hsieh.
An ordinary artisan would have been motivated to integrate Zhou structure into Hsieh structure in the manner set forth above for, at least, this integration will protect the wordline (gate) from any damage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Lee et al. (US 20150060977 A1 – hereinafter Lee).
Regarding Claim 20, Hsieh teaches claim 13 from which claim 20 depends. 
But, Hsieh does not expressly disclose depositing a diffusion barrier film on the isolation film prior to the deposition of the conductive material.
However, it is well known in the art to deposit a diffusion barrier film on the isolation film prior to the deposition of the conductive material as is also taught by Lee (Lee Fig. 3H – [0084] – “Before the second conductive layer 180 is formed, a process of forming a diffusion barrier layer on the gate insulating layer 150”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deposit a diffusion barrier film on the isolation film prior to the deposition of the conductive material as taught by Lee into Hsieh.
An ordinary artisan would have been motivated to integrate Lee structure into Hsieh structure in the manner set forth above for, at least, this integration will provide the obvious benefit of preventing any diffusion/impurities to diffuse in the conductive material as is well known in the art.
Allowable Subject Matter
       Claims 8, 15-16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 8: wherein the substrate comprises a first semiconductor layer, a second semiconductor layer and an insulator layer sandwiched between the first and second semiconductor layers; the word line, the first and second impurity regions, and the isolation film are in the second semiconductor layer of the substrate; and the legs of the word line are between the base of the word line and the insulator layer.
Regarding claim 15: introducing a dopant having the first conductivity type in the substrate prior to the formation of the patterned mask, wherein the dopant in the substrate has a first doping concentration, and the dopants in the first impurity regions have a second doping concentration greater than the first doping concentration.
Regarding claim 16: wherein the protrusion of the etched substrate is at a center of the trench.
Regarding claim 18: recessing the conductive layer to a level below an upper surface of substrate, thereby forming a word line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898